 



Exhibit 10-P-13
(LOGO) [k12522k1252200.gif]

     
 
  World Headquarters, Room 538
 
  One American Road
 
  Dearborn, MI 48126-2798
 
   
 
  March ___, 2007

Dear      ,
In March 2006, the Compensation Committee of the Board of Directors awarded you
the opportunity to earn restricted stock equivalents (RSEs). The size of this
award opportunity was calculated by converting one-half of the value of the
amount of stock options that you otherwise would have received to an equivalent
value of RSEs. The Compensation Committee designated the following as the 2006
performance metrics for this award:

  •   Company Performance     •   Strategic Direction and Operational
Effectiveness     •   Leadership     •   People and Culture

The Compensation Committee has reviewed the 2006 performance-to-objectives and
determined the 2006 award will payout at 62% of the grant. Therefore, you are
being awarded [ ] RSEs.
Your RSE award will be subject to a one-year restriction period, ending March
___, 2008, during which time dividend equivalents will be paid in cash, if
dividends are paid on Ford Common Stock. As soon as practicable after the
restriction lapses, shares of Ford Common Stock will be issued to you, less any
shares withheld to cover any tax liability on the value of the grant.
Your RSE award is made under the 1998 Long-Term Incentive Plan and is subject to
its terms and conditions provided at grant.
If you have any questions regarding your RSE award, please contact [      ] at [
     ] or [      ] at [      ].

     
 
  Regards,
 
   
 
  [      ], Director
 
  Compensation & Executive Personnel

